          Case 1:20-cv-05157-JPO Document 12 Filed 08/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ANDREA FRANKIEWICZ, individually
 and on behalf of a class of similarly
 situated individuals, et al.,                                       20-CV-5157 (JPO)
                                Plaintiffs,
                                                                           ORDER
                        -v-

 MANHATTAN CRYOBANK, INC., et
 al.,
                  Defendants.



J. PAUL OETKEN, District Judge:

       Defendants were served on July 13, 2020. However, no appearance has been entered on

Defendants’ behalf, and no response to the complaint has been filed in the allotted time.

Plaintiffs have not moved for a default judgment.

       Plaintiffs are directed to notify the Court whether they intend to move for default

judgment, or if they have received any communication from Defendants or their counsel

regarding a response to the complaint.

       If Plaintiffs fail by August 27, 2020, to either (1) file a letter concerning the status of the

case, or (2) move for default judgment against Defendants, the action may be dismissed for

failure to prosecute.

       Plaintiffs are directed to serve a copy of this order by mail on Defendants.

       SO ORDERED.

Dated: August 13, 2020
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
